UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6794



SELWYN BROADNAX-BEY,

                                           Petitioner - Appellant,

          versus


JON GALLEY, Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-02-949-S)


Submitted:   September 19, 2002       Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Selwyn Broadnax-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Selwyn Broadnax-Bey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Broadnax-Bey

has   not   made   a      substantial   showing    of    the    denial   of   a

constitutional right.       See Broadnax v. Galley, No. CA-02-949-S (D.

Md.   May   6,   2002).      Accordingly,   we    deny   a     certificate    of

appealability and dismiss the appeal.             See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                    DISMISSED




                                        2